Title: To George Washington from Martin Eichelberger, 18 July 1794
From: Eichelberger, Martin
To: Washington, George


               
                  Sir.
                  Baltimore July 18th 1794
               
               By the death of Genl Williams the Office of Collector has become Vacant an event long expected. as it is Natural in cases of
                  
                  this kind for Officers to expect preferment. I beg leave (through the Encouragement of the respectable part of the Citizens of Baltimore) in case of a Vacancy in the surveyors Office for this Port to renew my former application & to refer your Excellency to my recommendations, actuated by no other motive than a wish for a permanency.  I hope my application will meet your Excellencys approbation—With every sentiment of attachment and respect, I have the honour to be Your Excellencys most Obt Servant
               
                  M. Eichelberger
               
            